-6&$1' 5HY                                Case 4:21-cv-01280-JST Document 1-1 Filed 02/23/21 Page 1 of 1
                                                                                                                     &,9,/&29(56+((7
7KH-6&$1'FLYLOFRYHUVKHHW DQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRI SOHDGLQJVRU RWKHU SDSHUVDVUHTXLUHGE\ ODZ
H[FHSWDVSURYLGHGE\ ORFDOUXOHV RIFRXUW 7KLVIRUPDSSURYHG LQLWVRULJLQDOIRUP E\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHU  LVUHTXLUHGIRU WKH&OHUNRI
&RXUWWRLQLWLDWHWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
, D 3/$,17,))6                                                                                                                                   '()(1'$176
  SCILEX PHARMACEUTICALS INC.                                                                                                                    SANOFI-AVENTIS U.S. LLC and HISAMITSU AMERICA, INC.
      E     &RXQW\RI 5HVLGHQFHRI)LUVW/LVWHG 3ODLQWLII                                          Santa Clara                                    &RXQW\ RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                  127(,1/$1' &21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                                                             7+(75$&7 2)/$1',192/9('
      F      $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                                                 $WWRUQH\V(If Known)
 Steven N. Feldman, Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los Angeles, CA 90071, 1.213.485.1234
 David K. Callahan, Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611, 1.312.876.7700
 Matthew W. Walch, Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611, 1.312.876.7700
 Sophia L. Méndez, Latham & Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611, 1.312.876.7700


,,         %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                                                  ,,, &,7,=(16+,32)35,1&,3$/ 3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                                                          (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                                                              37)       '()                                       37)      '()
          86 *RYHUQPHQW3ODLQWLII                                 )HGHUDO 4XHVWLRQ                                              &LWL]HQRI7KLV6WDWH                               ,QFRUSRUDWHG or3ULQFLSDO3ODFH             
                                                                         (U.S. Government Not a Party)
                                                                                                                                                                                                RI%XVLQHVV,Q7KLV6WDWH
                                                                                                                                        &LWL]HQ RI$QRWKHU6WDWH                            ,QFRUSRUDWHG and3ULQFLSDO3ODFH           
          86 *RYHUQPHQW'HIHQGDQW                                  'LYHUVLW\                                                                                                              RI%XVLQHVV ,Q$QRWKHU6WDWH
                                                                       (Indicate Citizenship of Parties in Item III)
                                                                                                                                        &LWL]HQ RU6XEMHFWRID                            )RUHLJQ1DWLRQ                             
                                                                                                                                        )RUHLJQ&RXQWU\

,9            1$785( 2)68,7                                   (Place an “X” in One Box Only)
          &2175$&7                                                                                     72576                                      )25)(,785(3(1$/7<                        %$1.5837&<                     27+(567$787(6
   ,QVXUDQFH                                            3(5621$/,1-85<                                       3(5621$/,1-85<               'UXJ 5HODWHG 6HL]XUHRI          $SSHDO 86&          )DOVH&ODLPV $FW
   0DULQH                                                                                                                                         3URSHUW\ 86&            :LWKGUDZDO86&           4XL7DP 86&
                                                          $LUSODQH                                           3HUVRQDO,QMXU\ ±3URGXFW
   0LOOHU$FW                                                                                                    /LDELOLW\                   2WKHU                                                             D
                                                           $LUSODQH3URGXFW/LDELOLW\
    1HJRWLDEOH,QVWUXPHQW                                                                                    +HDOWK &DUH                           /$%25                       3523(57<5,*+76               6WDWH5HDSSRUWLRQPHQW
                                                          $VVDXOW /LEHO 6ODQGHU
   5HFRYHU\ RI                                                                                                  3KDUPDFHXWLFDO3HUVRQDO                                                                           $QWLWUXVW
                                                          )HGHUDO(PSOR\HUV¶                                                                  )DLU/DERU6WDQGDUGV $FW         &RS\ULJKWV
       2YHUSD\PHQW2I                                                                                               ,QMXU\3URGXFW/LDELOLW\                                                                           %DQNV DQG %DQNLQJ
                                                              /LDELOLW\                                                                          /DERU0DQDJHPHQW                3DWHQW
       9HWHUDQ¶V%HQHILWV                                                                                       $VEHVWRV 3HUVRQDO,QMXU\                                                                           &RPPHUFH
                                                          0DULQH                                                                                  5HODWLRQV                        3DWHQWņ$EEUHYLDWHG1HZ
   0HGLFDUH$FW                                                                                                 3URGXFW/LDELOLW\
                                                           0DULQH3URGXFW /LDELOLW\                                                           5DLOZD\ /DERU$FW                     'UXJ $SSOLFDWLRQ            'HSRUWDWLRQ
   5HFRYHU\ RI'HIDXOWHG                                                                                    3(5621$/3523(57<                                                                                     5DFNHWHHU,QIOXHQFHG
                                                          0RWRU9HKLFOH                                                                       )DPLO\ DQG0HGLFDO               7UDGHPDUN
       6WXGHQW /RDQV ([FOXGHV                                                                                    2WKHU)UDXG                                                                                            &RUUXSW 2UJDQL]DWLRQV
                                                          0RWRU9HKLFOH3URGXFW                                                                  /HDYH$FW                       'HIHQG7UDGH6HFUHWV
       9HWHUDQV                                                                                                  7UXWKLQ /HQGLQJ
                                                              /LDELOLW\                                                                          2WKHU/DERU/LWLJDWLRQ              $FWRI                 &RQVXPHU&UHGLW
   5HFRYHU\ RI                                                                                              2WKHU3HUVRQDO3URSHUW\
                                                          2WKHU3HUVRQDO,QMXU\                                                               (PSOR\HH5HWLUHPHQW                                              7HOHSKRQH&RQVXPHU
       2YHUSD\PHQW                                                                                                                                                                      62&,$/6(&85,7<
                                                                                                                     'DPDJH                           ,QFRPH6HFXULW\$FW                                                  3URWHFWLRQ $FW
    RI9HWHUDQ¶V%HQHILWV                                 3HUVRQDO ,QMXU\0HGLFDO                                                                                                +,$ II
                                                              0DOSUDFWLFH                                       3URSHUW\ 'DPDJH3URGXFW                                                                           &DEOH6DW79
   6WRFNKROGHUV¶ 6XLWV                                                                                           /LDELOLW\                        ,00,*5$7,21                     %ODFN/XQJ               6HFXULWLHV&RPPRGLWLHV
   2WKHU&RQWUDFW                                                                                                                              1DWXUDOL]DWLRQ                   ',:&',::  J                  ([FKDQJH
                                                                   &,9,/5,*+76                                 35,621(53(7,7,216
   &RQWUDFW3URGXFW /LDELOLW\                                                                                                                     $SSOLFDWLRQ                     66,'7LWOH;9,
                                                           2WKHU&LYLO5LJKWV                                                                                                                                       2WKHU6WDWXWRU\ $FWLRQV
                                                                                                                    +$%($6&25386                 2WKHU,PPLJUDWLRQ
   )UDQFKLVH                                                                                                                                                                       56,  J                    $JULFXOWXUDO $FWV
                                                           9RWLQJ                                            $OLHQ'HWDLQHH                   $FWLRQV
           5($/3523(57<                                  (PSOR\PHQW                                                                                                              )('(5$/7$;68,76               (QYLURQPHQWDO0DWWHUV
                                                                                                                  0RWLRQVWR 9DFDWH
   /DQG &RQGHPQDWLRQ                                   +RXVLQJ                                               6HQWHQFH                                                           7D[HV 863ODLQWLII RU     )UHHGRP RI,QIRUPDWLRQ
                                                              $FFRPPRGDWLRQV                                                                                                               'HIHQGDQW                       $FW
   )RUHFORVXUH                                                                                               *HQHUDO
                                                          $PHUZ'LVDELOLWLHV±                                                                                                    ,56±7KLUG3DUW\  86&      $UELWUDWLRQ
   5HQW/HDVH (MHFWPHQW                                                                                   'HDWK3HQDOW\
                                                              (PSOR\PHQW                                                                                                                                         $GPLQLVWUDWLYH3URFHGXUH
    7RUWV WR/DQG                                                                                                     27+(5
                                                          $PHUZ'LVDELOLWLHV±2WKHU                                                                                                                                   $FW5HYLHZ RU$SSHDORI
   7RUW3URGXFW/LDELOLW\                                                                                    0DQGDPXV 2WKHU                                                                                        $JHQF\'HFLVLRQ
   $OO2WKHU5HDO 3URSHUW\                            (GXFDWLRQ
                                                                                                                 &LYLO5LJKWV                                                                                        &RQVWLWXWLRQDOLW\ RI6WDWH
                                                                                                                  3ULVRQ&RQGLWLRQ                                                                                      6WDWXWHV
                                                                                                                 &LYLO'HWDLQHH±
                                                                                                                     &RQGLWLRQVRI
                                                                                                                     &RQILQHPHQW

9             25,*,1(Place an “X” in One Box Only)
          2ULJLQDO                                      5HPRYHGIURP                                   5HPDQGHGIURP             5HLQVWDWHGRU              7UDQVIHUUHGIURP                 0XOWLGLVWULFW          0XOWLGLVWULFW
           3URFHHGLQJ                                     6WDWH&RXUW                                    $SSHOODWH&RXUW             5HRSHQHG                   $QRWKHU'LVWULFW (specify)        /LWLJDWLRQ±7UDQVIHU     /LWLJDWLRQ±'LUHFW)LOH


9,            &$86(2)                        &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                                 15 U.S.C. § l 125(a) - Lanham Act - False Advertising and Unfair Competition
               $&7,21
                                                %ULHIGHVFULSWLRQRIFDXVH
                                                 False and deceptive advertising of over-the-counter lidocaine patch products
9,,           5(48(67(',1                                      &+(&.,)7+,6 ,6$&/$66$&7,21                                        '(0$1'                                        &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
               &203/$,17                                        81'(5 58/()HG5&LY3                                                                                         -85<'(0$1'             <HV      1R

9,,, 5(/$7(' &$6( 6                                                                 -8'*(                                                              '2&.(7180%(5
      ,)$1< (See instructions):
,;           ',9,6,21$/$66,*10(17 &LYLO/RFDO5XOH
 3ODFHDQ³;´LQ2QH%R[2QO\     6$1)5$1&,6&22$./$1'                                                                                                             6$1-26(                        (85(.$0&.,1/(<9,//(


'$7( 02/23/2021                                                                       6,*1$785(2)$77251(<2)5(&25'                                                         /s/ Steven N. Feldman
